PER CURIAM:
Jesse Thomas Graham appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint and awarding costs and nominal attorneys’ fees to the Defendants.* We have reviewed the *259record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Graham v. Stewart, No. 5:04-ct-00923-H (E.D.N.C. Feb. 15, 2006; April 7, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We conclude we have jurisdiction over this appeal because Graham timely indicated his intent to seek appellate review of the district court’s order dismissing the complaint in his objections to the Defendants’ bill of costs, and he designated both orders in his amended notice of appeal filed within thirty days after the district court’s final order awarding costs. See Fed.R.Civ.P. 3(c)(4); Smith v. Barry, 502 U.S. 244, 248, 112 S.Ct. 678, 116 L.Ed.2d 678 (1992).